Order, Supreme Court, Bronx County (Megan Tallmer, J.), entered April 4, 2006, which adjudicated defendant a level three sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court did not err in assessing 10 points under the risk factor for conduct while confined. Defendant’s tier III (highest level) prison disciplinary infraction was neither trivial nor remote. There were no special circumstances warranting a downward departure (see People v Guaman, 8 AD3d 545 [2004]). Concur—Andrias, J.E, Marlow, Nardelli, Sweeny and McGuire, JJ.